Citation Nr: 0528414	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to ganglion cyst removal.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to ganglion cyst removal, 
or as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  This case comes before the Board of Veteran's Appeals 
(the Board) on appeal from an October 2002 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  The issue of entitlement to 
service connection for a left knee disability is addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim of entitlement to service connection for 
a left ankle disability has been obtained or requested by the 
RO.

2.  The veteran does have a left ankle disability that is 
related to service.


CONCLUSION OF LAW

A left ankle disability was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2005).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claim for service connection for a left ankle disability 
is a complete grant of the benefits sought on appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim 
for service connection is granted, further appellate-level 
review is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

II.  Entitlement to service connection for a left ankle 
disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reveal that he injured 
his ankle while wearing combat boots.  A treatment note dated 
in September 1965 indicates that the veteran complained of 
tenderness and swelling in his left ankle.  He was diagnosed 
with bursitis and a ganglion cyst and the cyst was removed.  
The area was debrided and treated post-surgery.  The 
separation examination noted no disability of the left ankle 
although the veteran's report of medical history did indicate 
foot trouble.

VA treatment notes dated from 2002 to 2005 show that the 
veteran has complained of pain in his left foot.  He told the 
VA doctors that his pain has been present since his surgery 
in service.  A treatment note dated in June 2005 indicated 
that the veteran was complaining of loss of mobility and 
increased weakness in his left foot.  The treatment note 
indicated a diagnosis of pes cavus and suggested that trauma 
was a likely cause based on the veteran's history.

The veteran underwent a VA examination in August 2002.  The 
veteran stated his history of ganglion cyst removal in 
service and complained of a decreased range of motion of the 
left ankle, constant pain, and tightness.  On examination the 
range of motion of the left ankle was dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  The examiner 
stated there was no additional limitation of function of the 
left ankle based on pain, fatigue, weakness, or lack of 
endurance.  The examiner found a  good range of motion and 
good muscle strength in the left ankle.  There was no ankle 
instability, and the talar tilt test was negative on the left 
ankle.  The examiner stated that he found no ankle pathology.

The veteran submitted the report of a private medical 
examination conducted by Dr. Cesar Cintron Valle in November 
2002.  The examiner noted the veteran's history of ganglion 
cyst removal while in service.  The veteran complained of 
left ankle pain.  The veteran walked without a limp and on 
examination had a scar of the left ankle with excellent 
muscle strength.  X-rays of the left ankle showed a bone 
fragment one centimeter long in the medial malleolus.  The 
examiner diagnosed the veteran with ganglion cyst of the left 
ankle and a non-united fracture of the medial malleolus of 
the left ankle.  He offered his opinion that the left ankle 
disability was related to service.  Dr. Valle provided a 
follow-up opinion in May 2005.  Dr. Valle reiterated his 
opinion that the veteran's left ankle disability is related 
to lesions suffered during service while wearing combat 
boots.  Dr. Valle stated that it is known that ganglion cysts 
develop due to trauma.

The veteran underwent a second VA examination in June 2004.  
The examiner reviewed the claims folder including the report 
of the August 2002 VA examination and the November 2002 
private examination from Dr. Valle.  The examiner noted that 
there is no medical evidence in the claims folder relating to 
treatment for the left ankle disability until many years 
after service.  The VA examiner stated that the veteran's 
left ankle disability pre-existed service, but the record 
does not support that.  There is no indication on the service 
entrance examination of a left ankle disability.  There is 
some indication of a left leg disability but as the examiner 
noted, it is illegible.  In any event, it does not appear to 
be a left ankle disability.  The VA examiner gave his opinion 
that the veteran's left ankle disability is not related to 
service because it pre-existed service and was not aggravated 
by service.

Based on the above, the Board finds that service connection 
is warranted for the veteran's left ankle disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Despite the opinion of the VA examiner in June 2004, there is 
no indication in the service entrance examination of a left 
ankle disability, and therefore the veteran is entitled to 
the presumption of soundness.  The veteran injured his ankle 
from wearing boots in service and underwent surgery for 
removal of a ganglion cyst.  The veteran's private physician 
has offered his opinion that the current left ankle 
disability is related to service and the cyst removal.  The 
Board finds this opinion more probative than the June 2004 VA 
opinion because the June 2004 VA opinion is based on the 
finding that the veteran's left ankle disability pre-existed 
service.  As noted above, there are no medical records to 
support a finding of a preexisting condition and the veteran 
is entitled to the presumption of soundness. The Board finds 
the private medical opinion in favor of the veteran's claim 
compelling.  The June 2004 VA examiner's finding that the 
veteran's current disability is not related to service is 
outweighed by the foregoing evidence.  Accordingly, after 
reviewing the claims files and considering all of the 
evidence of record, the Board concludes that entitlement to 
service connection for a left ankle disability is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to service connection for a left ankle disability 
is granted.




REMAND

The Board finds that an additional examination for the 
veteran's left knee disability is required.  Dr. Valle stated 
his opinion that the veteran's left knee disability was 
related to service based on trauma.  There is no evidence in 
the record of left knee trauma suffered in service.  However, 
it is possible that the veteran's left knee disability is 
related to his left ankle disability that is now service-
connected.  The Board finds that a new examination is 
warranted to obtain an opinion as to whether or not the 
veteran's left knee disability is related to the veteran's 
service connected left ankle disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his left knee 
disability.  The examiner is requested to 
specifically review the service medical 
records showing treatment for the knees 
in November 1965 and February 1966.  The 
examiner should also review Dr. Valle's 
opinion from November 2002 and May 2005, 
and the VA examiner's opinion dated in 
June 2004.  All necessary tests should be 
conducted including X-rays if indicated.  
If a left knee disability is diagnosed, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's left knee 
disability was either (a) caused by or 
(b) aggravated by the veteran's service-
connected left ankle disability.  See, 
Allen v. Brown, 7 Vet. App. 439 (1995).  
A complete rationale for any opinion 
offered should be included.

2.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for a left knee 
disability, considering all newly obtained 
evidence.  If any benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


